Citation Nr: 1217573	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  08-17 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a skin condition, including as due to undiagnosed illness. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for headaches, including as due to undiagnosed illness. 

3.  Entitlement to service connection for a left shoulder disability. 

4.  Entitlement to service connection for cubital tunnel syndrome of the left arm. 

5.  Entitlement to service connection for a left elbow disability. 

6.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with related alcohol abuse. 

7.  Entitlement to increased ratings for status post sacrum ala stress fracture (a "low back disability"), currently assigned "staged" ratings of 10 percent from June 26, 2003; 20 percent from September 26, 2003; 10 percent from April 27, 2004; and 20 percent from April 12, 2011. 

8.  Entitlement to a rating in excess of 10 percent for status post patellar tendon debridement of the left knee (a "left knee disability"). 

9.  Entitlement to increased ratings for patellofemoral osteoarthritis with status post lateral meniscus repair of the right knee (a "right knee disability"), currently assigned "staged" ratings of 0 percent prior to November 27, 2009, and 10 percent from that date. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training (ACDUTRA) from May 5 to August 28, 1987, on active duty from January 31 to May 15, 1991, and on ACDUTRA from June 7 to 20, 2003.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2004, November 2006, and March 2009 rating decisions of the Providence, Rhode Island RO.  In January 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 

The Board notes that a May 2011 rating decision denied the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  He timely filed a Notice of Disagreement with the denial, and the RO issued a Statement of the Case in December 2011.  However, the Veteran did not submit a substantive appeal; that issue is therefore not before the Board. 

Although the RO has subsequently (in June 2011) reopened the Veteran's skin condition and headaches claims (and denied them on the merits), the question of whether new and material evidence has been received to reopen such claims must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claims and adjudicate them on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the appellant's claims accordingly.

The issues of service connection for a skin disorder and headaches (on de novo review), and for a left shoulder disability, cubital tunnel syndrome of the left arm, and a left elbow disability, as well as the matters of the ratings for PTSD, a low back disability, and right and left knee disabilities are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  An unappealed October 1995 rating decision denied the Veteran service connection for skin irritation (claimed as due to an undiagnosed illness), based essentially on findings that such disability was not manifested in, or related to, the Veteran's Persian Gulf service, and was due to a known clinical diagnosis. 

2.  Evidence received since the October 1995 rating decision includes treatment records noting unassessed hives, a previous medical history of "skin rashes from Gulf", undiagnosed scattered lesions, and the Veteran's sworn testimony identifying recent treatment for a rash that could not be identified; relates to an unestablished fact necessary to substantiate the claim of service connection for a disorder; and raises a reasonable possibility of substantiating such claim.

3.  An unappealed October 1995 rating decision denied the Veteran's claim of service connection for headaches, claimed as due to an undiagnosed illness, based essentially on findings that such disability was not manifested in, or related to, the Veteran's Persian Gulf service.

4.  Evidence received since the October 1995 rating decision includes a sick slip from a June 2003 period of ACDUTRA noting reports of having headaches on and off, an August 2003 statement from a treating physician noting that the Veteran had Gulf War Syndrome with headaches (severe at times), and the Veteran's sworn testimony that he has experienced undiagnosed headaches on a recurrent basis since shortly after he returned from serving in Iraq; relates to an unestablished fact necessary to substantiate the claim of service connection for headaches; and raises a reasonable possibility of substantiating such claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for a skin disorder (including as due to an undiagnosed illness) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

2.  New and material evidence has been received, and the claim of service connection for headaches (including as due to an undiagnosed illness) may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the issues in this appeal.  As this decision reopens the claims for a skin condition and headaches, there is no reason to belabor the impact of the VCAA on the matter (as any VCAA-related deficiency/omission is harmless).    

Legal Criteria, Factual Background, and Analysis

New and material evidence to reopen claims

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War. Compensation may be paid to any Persian Gulf War veteran suffering from a qualifying chronic disability.  A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome (IBS); or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection. 38 C.F.R. § 3.317(a)(2)(i). 

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Skin condition as due to undiagnosed illness

An unappealed October 1995 rating decision denied the Veteran service connection for skin irritation as due to an undiagnosed illness, based essentially on findings that such disability was not manifested in, or shown to be related to, the Veteran's service, and was due to a known clinical diagnosis.  That decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1995 rating decision included:  the Veteran's October 1994 statement to the effect that he had rashes on different areas of his body that he attributed to serving in the Persian Gulf, and had skin peeling from his hands and irritation in his eyebrows and the front of his forehead and ears.  Post-service medical evidence included treatment records noting diagnoses of seborrheic dermatitis, psoriasis, and contact dermatitis.  On January and July 1994 treatment, the diagnosis was seborrheic dermatitis.  On December 1994 VA skin examination, the Veteran complained of scaling and redness on his scalp in February 1991 after his return from Iraq, and later in his mustache and eyebrows followed by scaling spots on his hands; the diagnosis was psoriasis.  On September 1995 dermatology treatment, the assessment was psoriasis.

Evidence received since the October 1995 rating decision includes several treatment records indicating that the Veteran has had recurrent skin conditions of unknown etiology: on July 1997 VA treatment, he complained of having hives periodically, and no assessment was made; on September 1997 private treatment, a previous history of "skin rashes from Gulf" was noted; on March 2003 VA treatment, he complained of skin irritation and noted that he had been told he had psoriasis although it was noted that the rash, which consisted of scattered lesions on his back and upper extremities, sounded more "acne like".  In addition, in his sworn testimony at the Travel Board hearing (which for purposes of reopening is deemed credible) the Veteran related that dermatitis is only one of his skin conditions, though his treating physicians have not been able to determine the cause of the rashes that come and go despite testing skin samples.  He testified that he had been treated in October 2011 for a rash on both wrists which was suggested to be related to poison ivy but was not specifically identified as any type of poison ivy; he testified that the treating physicians could not figure out what the rash was, the skin cream he was given to treat the rash did not work, and the rash went away by itself over time with no diagnosis.

Because service connection for a skin disorder was denied in October 1995 based essentially on findings that such disability was unrelated to service/due to a known clinical diagnosis, for evidence to be new and material in this matter, it would have to tend to relate to such findings.  

Records of treatment for ongoing undiagnosed skin complaints would be pertinent evidence regarding a skin condition due to an undiagnosed illness.  Consequently, the Veteran has identified outstanding evidence which relates to an unestablished fact necessary to substantiate the claim of service connection for a skin condition as due to an undiagnosed illness, and raises a reasonable possibility of substantiating the claim.  Notably, it is now well-established that the threshold for reopening is a "low threshold" requirement.  Accordingly, the medical records and the additional lay testimony evidence are new and material evidence, and the claim of service connection for a skin condition as due to an undiagnosed illness may be reopened.

Headaches as due to an undiagnosed illness

An unappealed October 1995 rating decision denied the Veteran service connection for headaches as due to an undiagnosed illness, based essentially on findings that such disability was not manifested in, or shown to be related to, the Veteran's  service.  That decision is final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the October 1995 rating decision included:  A June 1993 VA treatment report noting that the Veteran complained of headaches; and a December 1994 VA general medical examination (when he complained of problems with his knees and skin due to service in Saudi Arabia and Iraq, but did not mention headaches). 

Evidence received since the October 1995 rating decision includes a June 2003 ACDUTRA individual sick slip noting the Veteran's reports of having headaches on and off, and an August 2003 statement by a treating physician at Hanscom Air Force Base noting that the Veteran had Gulf War Syndrome with intermittent and sometimes severe fatigue, unexplained dizziness, nausea, and headaches (severe at times).  In March 2005, the Veteran was afforded a brain MRI scan to assess complaints of headaches since serving in Desert Storm in 1992 which were getting worse, with occasional loss of consciousness, and stumbling or falling down.  The impression was a limited but normal exam, given the amount of metal in the Veteran's face that was presumably shrapnel given his social history.  It was suggested that the Veteran be re-evaluated with a CT scan with and without contrast if the symptoms did not abate.

In addition, in his sworn testimony at the January 2012 videoconference hearing (which for purposes of reopening is deemed credible) the Veteran also related that his headaches began shortly after he returned from Iraq and had continued on a recurring basis, coming and going at different periods.  He testified that he was given Oxycodone for the headaches, but it made him feel worse than the headaches did, so he did not take it.  He testified that there was no specific incident in Iraq that caused the headaches.  He testified that he mentioned the headaches on his initial visit to the Denver VAMC, shortly before he moved to Massachusetts, and that nobody has been able to figure out the cause of the headaches.  He testified that there has been no "major diagnosis" regarding the headaches, and they are monitored on his regular visits to the doctor.  He testified that there is no record showing a specific diagnosis of a chronic headache disability.  

Because service connection for a headaches disability was denied in October 1995 based essentially on findings that any such disability was unrelated to his service, for evidence to be new and material in this matter, it would have to tend to relate to such finding.  

The August 2003 medical statement that the Veteran had Gulf War Syndrome with headaches (severe at times) directly addresses a basis for the prior denial of the claim, and raises a reasonable possibility of substantiating the claim (which, as noted above, is a low threshold requirement).  Accordingly, the Board concludes that new and material evidence has been received, and that the claim of service connection for headaches, including as due to an undiagnosed illness, may be reopened.  


ORDER

The appeal to reopen a claim of service connection for a skin disorder, including as due to an undiagnosed illness. is granted.
The appeal to reopen a claim of service connection for headaches, including as due to an undiagnosed illness, is granted.


REMAND

While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

VA's duty to assist includes providing for a VA examination/securing a medical opinion, when necessary.  A VA examination is necessary in a service connection claim when:  (1) There is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) there is evidence establishing that an event, injury, or disease occurred in service; (3) there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) there is otherwise insufficient competent evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With respect to factor # 3 above the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The evidence of record shows that the Veteran has a recurring skin disorder that is often undiagnosed and includes private opinions relating the current recurring skin condition to his Persian Gulf service.  A VA examination to ascertain the nature (and likely etiology) of the Veteran's skin condition, including any nexus between any current recurring skin condition and his military service, particularly his service in the Persian Gulf, is necessary.

Additionally, at the January 2012 videoconference hearing, the Veteran testified that he had recently (in October 2011) been treated for a rash on both of his wrists which was suggested to be related to poison ivy but was not specifically identified as any type of poison ivy; he testified that the treating physicians could not figure out what the rash was.  A review of the claims file reveals that the most recent VA treatment records in evidence are from March 2011.  VA treatment records are of record, and may be pertinent to this claim, and must be secured.  

Regarding headaches, the Veteran has submitted an August 2003 statement from a treating physician who assessed Gulf War Syndrome with intermittent and sometimes severe fatigue, unexplained dizziness, nausea, and headaches (severe at times).  The low threshold described in McLendon has been met.  Therefore, a VA examination to ascertain the nature (and likely etiology) of his headaches, including any nexus between the current recurring headaches and his military service, particularly his service in the Persian Gulf, is necessary.   

Regarding a shoulder disability, the Board notes that throughout the pendency of this claim, from the June 2004 application to the July 2004 rating decision and through the most recent June 2011 supplemental SOC (SSOC), the matter was addressed, developed, adjudicated, and readjudicated as a left shoulder disability.  However, at the January 2012 videoconference Board hearing, the Veteran specifically testified regarding a right shoulder disability he contends was incurred in service.  See Hearing transcript pp. 13-18.  Therefore, clarification of the extremity at issue (and perhaps a new adjudication) is needed 

Regarding the left shoulder, although the Veteran first reported left shoulder problems in March 2003 (at which time X-rays of the left shoulder showed minimal degenerative joint disease), there are several service records from June 13, 2003 (during the Veteran's last period of ACDUTRA) noting a shoulder injury that was incurred in the line of duty: a treatment record noted left shoulder pain, with resulting light duty for one week; an individual sick slip noted that left shoulder pain was reported in the line of duty with driving or major physical activity; and a report of medical examination and duty status found that the Veteran began experiencing pain in the left shoulder after continuous driving of military vehicles, the injury was likely to result in a claim against the government for future medical care, and it was incurred in the line of duty.  The basis for the medical opinion was that the Veteran was at annual training, and it was noted that, based on medical documentation, the Veteran began experiencing shoulder pain due to driving duties while performing annual training [ACDUTRA] at Fort Dix.  Additionally, the more severe diagnosis of rotator cuff tendonitis (in addition to arthritis of the shoulder joint) was not given until August 2003, after the period of ACDUTRA, which would suggest that the shoulder was aggravated by service.  Therefore, a VA examination to ascertain the nature (and likely etiology) of his left shoulder disability, including whether it was incurred in or aggravated by active duty service, is necessary. 

Left cubital tunnel syndrome and left ulnar nerve compression were first diagnosed in July 2003, shortly after the Veteran completed his last period of ACDUTRA.  In January 2004, he was noted to have "a longstanding history of left cubital tunnel syndrome" which did not respond to conservative management over time, and underwent neuroplasty and anterior subcutaneous transposition of the left ulnar nerve at the elbow.  He has submitted lay statements of recurring left arm neurological impairment continuously since his separation from service.  Therefore, a VA examination to ascertain the nature and likely of his left cubital tunnel syndrome, including whether it was incurred in or aggravated by active duty service, is necessary. 

Regarding the left elbow, the Veteran testified at the January 2012 videoconference hearing that he began to feel a minor pain in his left arm while he was "at drill at the transportation unit", and the left arm then got weaker and "stopped working" when he went on to work.  He testified that his left elbow had become weaker since the April 2011 VA examination when no current disability was found.  Because the Veteran is competent to observe and report increasing weakness in the left elbow, a new VA examination to determine if there is a current diagnosable disability of the left elbow and whether it was incurred in service is necessary.  

Regarding PTSD, the Veteran testified that he receives ongoing VA treatment and that his symptoms had worsened since his most recent VA examination in April 2011.  He noted that his prescription for Trazodone had been increased because he was unable to sleep.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the disability.   

Regarding a low back disability, the Veteran testified that he receives ongoing VA treatment.  He testified that he was taking a prescription pain medication for his back pain but he had stopped taking it because he believed he was taking enough drugs already; he began taking ibuprofen for pain instead.  He testified that his back stiffens and then he feels shooting pains going up and down the lower right back to the buttocks, on a daily basis.  He testified that his back disability had worsened since his most recent VA examination in April 2011, and that he was scheduled to see a pain specialist regarding his back later that week after the hearing.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination to assess the current severity of the back disability is necessary.

Regarding both knee disabilities, the Veteran testified that he receives ongoing VA treatment for his knees, and was scheduled to receive customized braces for both knees that week after the hearing.  He testified that his ranges of knee motion had worsened since his last VA examination in April 2011.  Because the Veteran is competent to observe a worsening of symptoms, a contemporaneous examination is necessary to assess the current severity of the knee disabilities. 

Finally, a review of the claims file indicates that the most recent VA treatment records in evidence are from March 2011.  Updated records of any VA treatment the Veteran may have received for the disabilities at issue are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran to clarify whether his claim of service connection for a shoulder disability involves the right or the left shoulder (and arrange for any further development suggested by his response, and the current record).

2.  The RO should secure for the record copies of the complete updated (since March 2011) clinical records of any treatment the Veteran has received for each of the disabilities at issue from the Boston and Providence VAMCs.

3.  The RO should arrange for a skin examination of the Veteran to determine the nature and likely etiology of his current skin disability/disabilities.  The Veteran's claims file (including this remand, and particularly records of any October 2011 skin treatment) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following: 

(a) Please identify (by clinical diagnosis/diagnoses) the Veteran's current skin disability/disabilities.  If skin manifestations/pathology are shown, but do not correspond to any known clinical diagnosis, such should be noted.

(b) As to each skin disability entity found, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service, including as due to undiagnosed illness..

(c) If no specific skin disability is diagnosed, please reconcile such finding with the fact that the Veteran receives treatment for recurring skin complaints/symptoms and determine whether such skin condition is due to an undiagnosed illness associated with service in the Persian Gulf.
The examiner must fully explain the rationale for all opinions, with references to supporting clinical data/lay statements, as deemed appropriate (and noting any inconsistencies between the factual data and allegations made).

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his recurring headaches.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by clinical diagnosis) any headache disability found.  

(b) As to each diagnosed headache disability entity, please opine whether it is at least as likely as not (a 50% or better probability) that such disability is related to the Veteran's active duty service (i.e., was incurred or aggravated therein).

(c) If no specific headache disability is diagnosed, please reconcile such finding with the fact that the Veteran credibly reports recurring headaches and determine whether such headaches are due to an undiagnosed illness associated with service in the Persian Gulf.

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.
5.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his left upper extremity disabilities, including the left shoulder, the left elbow, and any neurological impairment such as cubital tunnel syndrome.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, and all findings must be described in detail.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion that responds to the following:  

(a) Please identify (by medical diagnosis) each left upper extremity disability of the shoulder, elbow, wrist and/or neurological impairment.  

(b) As to each diagnosed left upper extremity disability entity, please opine whether it is at least as likely as not (a 50% of better probability) that such disability is related to the Veteran's active duty service (i.e. was incurred or aggravated therein).

(c) Please identify all pathology, symptoms, and associated impairment attributable to each diagnosed left upper extremity disability entity.  If any symptom or impairment may be attributable to more than one entity diagnosed, please indicate, to the extent possible, the diagnosis that is primarily responsible for the symptom and impairment.  

(d) Please review the treatment records associated with the claims file.  For any pathology, symptoms, and/or impairment of function shown in those records, and not found on current examination, please attribute such to the diagnosis responsible (to the extent possible).   

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

6.  The RO should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of his service-connected PTSD.  The Veteran's claims file (including this remand) must be reviewed by the examiner in connection with the examination, and the examiner must also be provided a copy of the criteria for rating mental disorders.  Findings reported must include notation of the presence or absence of each symptom noted in the criteria for ratings above 50 percent.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.  

7.  The RO should also arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected low back disability and bilateral knee disabilities.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, including any recently obtained VA treatment records.  

(a) The examiner must be provided a copy of the criteria for rating spine disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 10 percent and 20 percent (both under the General Formula and based on incapacitating episodes).  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions offered.

(b) The examiner must also be provided a copy of the criteria for rating knee disabilities, and the findings reported must be sufficiently detailed to allow for rating under those criteria, i.e., note the presence or absence of each symptom in the criteria for ratings above 0 and 10 percent, under all applicable Diagnostic Codes.  The findings must include complete range of motion studies (to include any limitations due to pain); notation whether there is arthritis in the knee, as well as specific findings as to whether there is subluxation or instability and, if so, the degree of each.  The examiner should also comment on the expected impact of the symptoms found on the Veteran's everyday and occupational functions, and must explain the rationale for all opinions.

8.  The RO should then re-adjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


